


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made as of the
5th day of June 2014 (the “Effective Date”), between OCEANIA CRUISES, INC., a
corporation organized under the laws of the Republic of Panama (“Employer”),
PRESTIGE CRUISES INTERNATIONAL, INC., a corporation organized under the laws of
the Republic of Panama (“Parent”) and FRANK J. DEL RIO (“Executive”). (The
Executive, Employer and Parent shall collectively be referred to as the
“Parties.”)
WHEREAS, Executive has been employed in the position of Chairman and Chief
Executive Officer with Employer pursuant to the terms of an Amended and Restated
Executive Employment Agreement that was originally dated July 1, 2009, and which
was subsequently amended (the “Original Amended Agreement”); and
WHEREAS, the Parties desire to offer Executive the benefits set forth in this
Agreement and to provide for Executive’s continued employment on the terms and
conditions set forth in this Agreement, and in connection therewith desire to
amend and restate the Original Amended Agreement and enter into this Agreement;
and
WHEREAS, Executive desires to be employed by Employer on the terms and
conditions set forth in this Agreement; and
WHEREAS, the Parties agree that Executive’s existing indemnification agreement
(the “Indemnification Agreement”) shall remain in full force and effect; and
WHEREAS, the Parties agree that Executive’s existing Confidential Disclosure
Agreement (the “Confidential Disclosure Agreement”) shall remain in full force
and effect.



1

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Recitals. The above recitals are true and correct and, along with the
Indemnification Agreement and the Confidential Disclosure Agreement, are made a
substantive part of this Agreement.
2.Term of Employment. The initial term of this Agreement shall extend from the
Effective Date through and including, and ending on, December 31, 2018. The term
of this Agreement may be referred to herein as the “Period of Employment.” The
Period of Employment shall be subject to termination as provided in Section 6.
3.Position and Duties. During the Period of Employment, Executive shall serve as
Chairman and Chief Executive Officer of Employer, Parent and each corporation,
limited liability company, partnership or other entity in which Employer or
Parent directly or indirectly control a majority of the voting power
(collectively, the “Parent Group”). During the Period of Employment, Executive
shall report directly to the Board of Directors of Parent (the “Board”) and the
Board of Directors of each other entity in the Parent Group, and shall be
responsible for all the affairs of the Parent Group and such other duties and
responsibilities as may be assigned to him; and shall have such other powers and
duties as may from time to time be prescribed by the Board. During the Period of
Employment, Executive shall serve as a member of the Board and the Board of
Directors of Employer and Classic Cruises Holdings S. DER.L. If employment of
Executive is terminated for any reason whatsoever, or following the expiration
of the Period of Employment, Executive agrees to resign all positions and
offices of each entity in the Parent Group. Executive agrees to perform his
duties and responsibilities in a diligent, careful and proper manner, to devote
all of his



2

--------------------------------------------------------------------------------



business time and efforts to the interests of the Parent Group and to give his
undivided professional loyalty to the Parent Group. Notwithstanding the
foregoing, Executive may engage in charitable and public service activities with
appropriate approval and Executive may devote a reasonable amount of time to
serve on boards of other corporations or engage in other activities; not to
include consulting activities. Except as prohibited by Section 5.4, Executive
may make personal investments in any other business, so long as those
investments do not require his participation in the operation of such other
business and so long as such other business does not compete with the business
of the Parent Group. All such outside activities will be subject to the
Employer’s and/or Parent’s policies then in effect for executives. Executive
shall not be entitled to any additional compensation (other than the
compensation expressly provided for in this Agreement) for any services
Executive provides to any member of the Parent Group other than the Employer.
4.Compensation and Related Matters.
4.1    Base Salary. During the Period of Employment, Executive shall receive an
annual minimum base salary (“Base Salary”). The annual rate of Base Salary
during the Period of Employment shall be One Million Seven Hundred Fifty
Thousand dollars ($1,750,000.00); provided, however, that for calendar year 2015
and each subsequent calendar year during the Period of Employment, the rate of
Base Salary shall increase by five percent (5%) above the rate of Base Salary
that was in effect for the immediately preceding calendar year. Executive shall
only be entitled to receive the applicable Base Salary during the Period of
Employment. The applicable Base Salary shall be payable in substantially equal
installments on the regular payroll dates of Employer.
4.2     Incentive Compensation.
Beginning in calendar year 2014 and in each calendar year thereafter during the
Period of Employment, Executive shall be eligible to receive an incentive bonus
(“Incentive Bonus”);



3

--------------------------------------------------------------------------------



provided that, except as described below in this Section 4.2, Executive must be
employed by Employer on the last day of any such calendar year in order to be
eligible for an Incentive Bonus with respect to that calendar year (and, except
as described below in this Section 4.2, if Executive is not so employed at such
time, in no event shall he have been considered to have “earned” any Incentive
Bonus with respect to the calendar year in question). Executive’s target
Incentive Bonus (the “Target Bonus”) amount for each such calendar year shall
equal 100% of Executive’s Base Salary paid by Employer to Executive for that
calendar year; provided that Executive’s actual Incentive Bonus amount for a
particular calendar year shall be determined by the Board (or a committee
thereof) in its sole reasonable discretion, based on performance objectives
(which may include corporate, business unit or division, financial, strategic,
individual or other objectives) established with respect to that particular
calendar year by the Board (or a committee thereof) in good faith in
consultation with Executive, which performance objectives shall be consistent
with those established for such year under any incentive plans established for
such year and applicable to other senior executives of Parent. The applicable
performance objectives will be communicated to Executive within ninety (90) days
of the start of each such calendar year. Except as provided below in this
Section 4.2, any actual Incentive Bonus earned for each calender year shall be
paid in cash no later than March 15 in the immediately following calendar year.
If Executive’s employment is terminated during the Period of Employment by
Employer without “Cause” or by Executive for “Good Reason,” Executive shall be
entitled to receive a pro-rata portion of Executive’s Incentive Bonus for the
calendar in which such termination of employment takes place based on the
Board’s (or a committee of the Board’s) good faith determination of the then
current progress towards the achievement of any applicable performance
objectives (e.g., any applicable performance period will be shortened and
measured through the date of termination of employment), with the



4

--------------------------------------------------------------------------------



pro rata portion determined based on the number of days Executive is employed
during the applicable calendar year divided by 365. Any pro-rata portion of
Executive’s Incentive Bonus becoming payable pursuant to the preceding sentence
shall be paid in cash within sixty (60) days after Executive’s termination of
employment.
For purposes of this Agreement “Cause” shall mean: (i) the willful and continued
failure of the Executive substantially to perform the Executive’s duties under
this Agreement (other than as a result of physical or mental illness or injury),
after the Board delivers to the Executive a written demand for substantial
performance and such nonperformance has continued for more than thirty (30) days
following written notice of nonperformance from the Board that specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed the Executive’s duties (provided, however, that
Executive shall not be deemed to be in nonperformance if within such 30-day time
period following receipt by Executive of such notice he has taken steps
reasonably calculated to resolve such nonperformance); (ii) willful misconduct
or gross misconduct by the Executive, that has resulted in material injury to
the financial interests of or reputation of any entity in the Parent Group;
(iii) a violation of policies and procedures of any entity in the Parent Group
which in the reasonable discretion of the Board is grounds for termination of
employment; (iv) a material breach by Executive of the covenants contained in
Section 5 of this Agreement; (v) any act or omission by Executive which, if
convicted by a court of law, would constitute a felony; or involves disloyalty,
dishonesty, or insubordination in Executive’s relations with any entity in the
Parent Group, the Board, other employees, or any of the Parent Group’s
customers; (vi) any act or omission which is an intentional violation of the
written policies of any entity in the Parent Group; (vii) any act or omission
which results in a breach of any term or condition of this Agreement; or (viii)
any act or omission which has a material adverse effect on the Parent Group’s
reputation,



5

--------------------------------------------------------------------------------



business affairs or goodwill. In order for a termination of Executive’s
employment to be for “Cause,” such termination must be approved by not less than
a majority of the entire membership of the Board at a meeting of the Board
called and held for such purpose.
For purposes of this Agreement, “Good Reason” shall mean that Executive has
complied with the “Good Reason Process” (as hereinafter defined) following the
occurrence of any of the following events (referred to individually as “Good
Reason Event” and collectively as “Good Reason Events”): (A) any substantial
adverse change, not consented to by Executive in a writing signed by him, in the
nature or scope of Executive’s responsibilities, authorities, powers, functions,
or duties exercised by Executive immediately after the Effective Date; (B) an
involuntary reduction in Executive’s Base Salary; (C) a breach by any entity in
the Parent Group of any of its other, material obligations under this Agreement
and the failure of such entity to cure such breach within thirty (30) days after
written notice thereof by Executive; (D) the relocation of the primary offices
at which Executive is principally employed to a location more than sixty (60)
miles from Employer’s current principal offices, or the requirement by any
entity in the Parent Group for Executive to be based anywhere other than
Employer’s principal offices at such current location (or more than sixty (60)
miles therefrom) on an extended basis, except for required travel on business of
the Company Group to an extent substantially consistent with Executive’s current
business travel obligations. “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a Good Reason Event has
occurred; (ii) Executive notifies Employer in writing of the occurrence of the
Good Reason Event; (iii) Executive cooperates in good faith with the Parent
Group’s efforts, for a period not more than thirty (30) days following such
notice, to modify Executive’s employment situation in a manner acceptable to
Executive and the Parent Group; and (iv) notwithstanding such



6

--------------------------------------------------------------------------------



efforts, one or more of the Good Reason Events continues to exist for a period
of more than thirty (30) days following such notice and has not been modified in
a manner acceptable to Executive.
4.3     Stock Option Grant. Subject to the conditions of this Section 4.3, in
connection with Executive entering into this Agreement, Parent will grant
Executive a stock option (the “Option”) to purchase 200,000 shares of Parent’s
common stock at a price per share equal to the fair market value of a share of
Parent common stock on the date of grant of such stock option (with such value
as reasonably determined by the Board or appropriate committee thereof). Subject
to Executive’s continued employment on each vesting date, (i) 50% of the Option
shall vest and become exercisable on the second anniversary of the Effective
Date, (ii) 25% of the Option shall vest and become exercisable on the third
anniversary of the Effective Date and (iii) the remaining 25% of the Option
shall vest and become exercisable on the fourth anniversary of the Effective
Date, provided, however, that if Executive’s employment is terminated during the
Period of Employment by Employer without “Cause” or by Executive for “Good
Reason,” the next installment of the Option scheduled to vest following the date
of such termination of employment shall vest and become exercisable on the date
of such termination of employment (e.g., if Executive’s employment is terminated
without “Cause” two and one half years following the Effective Date, the 25%
installment of the Option scheduled to vest on the third anniversary of the
Effective Date shall vest and become exercisable on the date of such termination
of employment).
Subject to the conditions of this Section 4.3, each calendar year during the
Period of Employment following 2014, Parent will grant, on or about January 1 of
such year, Executive a stock option (“Additional Option”) to purchase 250,000
shares of Parent’s common stock at a price per share equal to the fair market
value of a share of Parent common stock on the date of grant of such stock
option (with such value as reasonably determined by the Board or appropriate
committee



7

--------------------------------------------------------------------------------



thereof); provided that Executive is employed by Employer on the date of grant
of such option. Subject to Executive’s continued employment on each vesting
date, each Additional Option shall be scheduled to vest as follows: (i) 50% of
the Additional Option shall vest and become exercisable on the second
anniversary of the date of grant of the option, (ii) 25% of the Additional
Option shall vest and become exercisable on the third anniversary of the date of
grant of the option, and (iii) the remaining 25% of the Additional Option shall
vest and become exercisable on the fourth anniversary of the date of grant of
the option, provided, however, that if Executive’s employment is terminated
during the Period of Employment by Employer without “Cause” or by Executive for
“Good Reason,” the next installment of the Additional Option scheduled to vest
following the date of such termination of employment shall vest and become
exercisable on the date of such termination of employment.     If Executive
remains continuously employed through the date of a Sale of the Company (as
defined in Parent’s 2008 Stock Option Plan (the “Stock Option Plan”)), or if
Executive’s employment is terminated by Employer without “Cause” or by Executive
for “Good Reason” at any time during the 90-day period preceding the date of a
Sale of the Company, 100% of the unvested portion of any stock options
theretofore granted by Parent to Executive (to the extent such options were
outstanding and otherwise unvested immediately prior to the occurrence of the
event) shall vest upon the occurrence of a Sale of the Company. If Executive’s
employment is terminated during the Period of Employment by Employer without
“Cause” or by Executive for “Good Reason,” the stock options granted by Parent
to Executive will provide that Executive may exercise the portion of the stock
options that is vested and exercisable on the date of such termination of
employment (after giving effect to any accelerated vesting triggered by such
termination of employment) until the one-year anniversary of the date of such
termination of employment, subject to any earlier termination of the options in
connection with a corporate transaction pursuant to Section 7 of the Stock
Option



8

--------------------------------------------------------------------------------



Plan or the expiration of the maximum eight year term of such stock options. The
stock options granted by Parent to Executive shall contain the terms described
in this paragraph and shall be granted under and subject to the terms and
conditions of the Stock Option Plan and a written stock option agreement which
shall contain the same general terms as Parent’s form option agreement approved
for use under the Stock Option Plan, except to the extent otherwise provided in
this Section 4.3. The share amounts set forth in the preceding two paragraphs
are subject to adjustment for stock splits, stock dividends, reverse stock
splits, mergers and similar events to the same extent as awards outstanding
under the Stock Option Plan.
4.4    Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him (in accordance with the policies and
procedures then in effect and established by Employer for its senior executive
officers) in performing services hereunder during the Period of Employment,
provided that Executive properly accounts therefore in accordance with Employer
policy. Executive shall be permitted to travel via business-class service on
regularly scheduled commercial aircraft for all international travel and for all
domestic flights exceeding two (2) hours in length.
Initially, during the Period of Employment, Executive shall also be entitled to
receive the following fringe benefits: (i) a personal expense allowance in the
amount not to exceed Twelve Thousand Dollars ($12,000.00) per calendar year,
plus (ii) an allowance for country club dues and fees in the amount not to
exceed Twenty Thousand Dollars ($20,000.00) per calendar year, plus (iii) a
travel expense allowance of Thirty Thousand Dollars ($30,000.00) per calendar
year. Thereafter, Executive’s fringe benefits described above shall be evaluated
in the first quarter of each calendar year during the Period of Employment for
an upward adjustment by the Board (or a committee thereof).



9

--------------------------------------------------------------------------------



4.5.    Automobile Allowance. During the Period of Employment, Employer shall
provide Executive with a company car or allowance therefore, which car or
allowance shall be in the amount of Two Thousand Dollars ($2,000.00) per month,
which is intended to cover the cost of car lease payments and vehicle insurance.
The Employer shall also cover the cost of maintenance and gasoline as regular
business expenses.
4.6     Other Benefits. During the Period of Employment, Executive shall be
entitled to participate in or receive benefits under all of Employer’s Employee
Benefit Plans provided to similarly situated senior executives. As used herein,
“Employee Benefit Plans” include, without limitation, each pension and
retirement plan, supplemental pension, retirement and deferred compensation
plan, savings plan, life insurance plan, medical insurance plan, disability
plan, and health and accidental plan, and any statutorily mandated benefits or
leave of absence programs or arrangements. To the extent that the scope or
nature of benefits described in this section are determined based in whole or in
part on the seniority or tenure of an employee’s service, Executive shall be
deemed to have a tenure with Employer equal to the actual time of Executive’s
service with Employer. During the Period of Employment, Executive shall be
entitled to participate in or receive benefits under any of the Employee Benefit
Plans and any statutorily mandated benefits or leave of absence program or
arrangements that may, in the future, be made available by Employer to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions, and overall administration of such plans or
arrangements. Notwithstanding any of the above provisions of this Section 4.6,
Executive shall be provided with Group Medical Insurance Benefits for himself
and “eligible dependents” as that term is defined under the Group Medical Plan
Documents, the premium cost of which is fully paid by Employer.



10

--------------------------------------------------------------------------------



4.7     Vacations. During the Period of Employment, Executive shall be entitled
to a minimum of forty (40) days of paid vacation in each calendar year with the
ability to carry over not more than five (5) days of earned but unused vacation
from one year to the next. During the Period of Employment, Executive shall also
be entitled to all paid holidays and personal days given by Employer to its
senior executive officers. To the extent that the scope or nature of benefits
described in this section are determined under the policies of Employer, based
in whole or in part on the seniority or tenure of an employee’s service,
Executive shall be deemed to have a tenure with Employer equal to the actual
time of Executive’s service with Employer.
4.8    Tax Advice and Income Tax Preparation. During the Period of Employment,
Employer will pay the cost for Executive to retain a tax consultant to provide
Executive with personal tax advice and income tax preparation services in an
amount not to exceed Twenty Thousand Dollars ($20,000.00) per calendar year.
5.Unauthorized Disclosure and Non-Solicitation.
5.1    Confidential Information. Executive acknowledges that in the course of
his performance of services for Employer and each other entity in the Parent
Group (and, if applicable, their respective predecessors), he has been allowed
to become, and will continue to be allowed to become, acquainted with Employer’s
and each Parent Group entity’s business affairs, information, trade secrets, and
other matters that are of a proprietary or confidential nature, such as business
opportunities, price and cost information, finance, customer information,
business plans, various sales techniques, manuals, letters, notebooks,
procedures, reports, products, processes, services, and other confidential
information and knowledge (collectively, the “Confidential Information”)
concerning Employer’s, each Parent Group entity’s and their respective
predecessors’ business. Employer and Parent agree to provide, on an ongoing
basis, such Confidential Information as they



11

--------------------------------------------------------------------------------



deem necessary or desirable to aid Executive in the performance of his duties.
Executive understands and acknowledges that such Confidential Information is
confidential, and he agrees not to disclose such Confidential Information to
anyone outside the Parent Group, except as he deems reasonably necessary or
appropriate in connection with performing his duties hereunder. Executive
further agrees that he will not during employment and/or at any time thereafter
use such Confidential Information in competing, directly or indirectly, with
Employer or any other entity in the Parent Group. At such time as Executive
shall cease to be employed by Employer, he will immediately turn over to
Employer all Confidential Information, including papers, documents, writings,
electronically stored information, other property, and all copies of them
provided to or created by him during the course of his employment with Employer.
In furtherance of Executive’s obligation of confidentiality, he has agreed to
the provisions contained in Exhibit B which is incorporated by reference as set
forth herein.
5.2     Non Solicitation. During the period of Executive’s employment by
Employer or any other entity in the Parent Group and thereafter until the date
that is one (1) year after the last date for which compensation (including any
compensation for services rendered as a consultant) is received from Employer or
any other entity in the Parent Group, Executive will not, directly or
indirectly, for Executive or on behalf of any other person or entity, induce
and/or attempt to induce any current or future employee of Employer or any other
entity in the Parent Group to terminate employment; nor will Executive hire,
utilize the service of, and/or participate in the hiring and/or interviewing of
any current, former or future employee of Employer or any other entity in the
Parent Group for or by a competing firm; nor will Executive provide names and/or
other information about Employer’s or any Parent Group entity’s current, former
or future employees for the purpose of assisting others to hire such employees;
nor will Executive provide information to a current, former



12

--------------------------------------------------------------------------------



or future employee of Employer or any other entity in the Parent Group about
Executive’s subsequent employer and/or any employer or entity affiliated with
Executive’s subsequent employer for the purpose of assisting that current,
former or future employee in finding employment with such entity. For purposes
of this Section 5.2, a “current, former or future employee” means anyone who is,
will be or has been employed by Employer or any other entity in the Parent
Group, unless such person has ceased working for that entity for a period in
excess of six (6) months prior to Executive’s inducement of, utilization of
services of, participation in the hiring or interviewing of, or providing
information about or to such person.
5.3     Heirs, Successors, and Legal Representatives. The foregoing provisions
of Section 5.1 shall be binding upon Executive’s heirs, successors, and legal
representatives. The provisions of Section 5 (including all subsections) shall
survive the termination of this Agreement for any reason.
5.4     Covenant Not To Compete. During the period of Executive’s employment
with Employer or any other entity in the Parent Group and for a period of one
(1) year thereafter (or two (2) years thereafter if Executive’s employment
terminates as a result of his voluntary resignation without Good Reason),
Executive will not directly or indirectly engage in any business that is engaged
in the passenger ship cruise industry. “Directly or indirectly engage in any
business” shall include, but not be limited to, being an owner, manager,
director, employee, officer, consultant, independent contractor, partner,
shareholder, stockholder, investor, representative, agent or otherwise of a
business which is engaged in or plans to be engaged in the passenger ship cruise
industry, it being understood that nothing contained herein shall prevent
Executive from owning two percent or less of any publicly traded stock of any
company engaged in the passenger ship cruise industry. Executive acknowledges
that any breach of this covenant not to compete will cause



13

--------------------------------------------------------------------------------



irreparable harm to Employer and each other entity in the Parent Group. In the
event of such breach or threatened breach by Executive of the provisions of this
Section 5.4, Employer shall be entitled to an injunction restraining Executive
from rendering services to any person, firm or corporation, association,
partnership or other entity, which is a competitor of Employer or any other
entity in the Parent Group. Employer shall further be entitled to specific
performance, including immediate issuance of a temporary restraining order or
preliminary injunction enforcing this Section 5.4. Nothing contained herein
shall be construed as prohibiting Employer from pursuing any other remedies
available to it for such breach or threatened breach against Executive,
including the recovery of damages and in the event Executive fails to comply
with the terms and conditions expressed herein. Executive acknowledges that
Employer and the other entities in the Parent Group are engaged in the passenger
ship cruise business throughout the world and that the marketplace for the
Employer’s and such other entities’ services is worldwide. Executive further
covenants and agrees that the geographic area, length of term and types of
activities restrictions (non-competition restrictions) contained in this
Agreement are reasonable and necessary to protect the legitimate business
interests of the Employer and the other entities in the Parent Group because of
the scope of the Employer’s and such other entities’ business. In the event that
a court of competent jurisdiction shall determine that one or more of the
provisions of this Section 5.4 is so broad as to be unenforceable, then such
provision shall be deemed to be reduced in scope or length, as the case may be,
to the extent required to make this Section 5..4 enforceable. If Executive
violates the provisions of this Section 5.4, the periods described therein shall
be extended by that number of days which equals the aggregate of all days during
which at any time any such violations occurred.



14

--------------------------------------------------------------------------------



6.Termination.
6.1    Subject to 6.2 below, Executive’s employment hereunder and the Period of
Employment may be terminated without any breach of this Agreement at any time
and for any reason by either Executive or Employer without the provision of
notice. Employer and Executive intend for Executive to be an “employee at will,”
and the Period of Employment specified in Section 2 shall not be construed under
any circumstances to alter such “at will” employment relationship. In addition
to any benefits under Section 4.2 and 4.3, upon any termination of Executive’s
employment hereunder, Executive shall be entitled to payment of his accrued and
unpaid Base Salary through the date of Executive’s termination of employment. If
Executive’s employment is terminated during the Period of Employment by Employer
without Cause or by Executive for Good Reason, the receipt of any compensation
and benefits under Section 4.2 and Section 4.3 shall be conditioned upon
Executive signing a general release of claims in a form and manner satisfactory
to Executive and Employer within twenty-one days following such termination and
Executive not revoking such release.


6.2    Notwithstanding any provision to the contrary, in the event of a Sale of
the Company (as defined in the Parent’s 2008 Stock Option Plan), if the
Executive’s employment by Employer is terminated before the end of the Period of
Employment and either (1) by Employer without Cause and within 180 days prior
to, or any time after, such Sale of the Company, or (2) by Executive for Good
Reason at any time after such Sale of the Company, Executive shall be entitled
to the following (the date of such termination of employment is referred to as
Executive’s “Severance Date”):



15

--------------------------------------------------------------------------------



(a)
All accrued and unpaid Base Salary (payable at the same time such amounts would
otherwise be paid absent the termination);

(b)
Any benefits under Sections 4.2 and 4.3;

(c)
Monthly severance pay, commencing with the month following the month in which
the Severance Date occurs and continuing for twenty-four months (ending with the
25th month following the month in which the Severance Date occurs), with each
such monthly severance payment equal to one-sixth (1/6th) the highest rate of
Executive’s annualized Base Salary in effect at any time in the one-year period
prior to the Severance Date (for purposes of clarity, it being intended that the
total severance pay over the two-year severance period will equal two times the
sum of Executive’s Base Salary and targeted annual Incentive Bonus amount, based
on the highest rate of annualized Base Salary in effect for Executive in the
one-year period prior to the Severance Date); and

(d)
continued allowance for country club dues and fees pursuant to Section 4.4, the
automobile allowance provided for in Section 4.5, continued health/medical plan
benefits for Executive and his eligible dependents as provided for in Section
4.6 (to the extent such continued coverage may be provided consistent with
applicable law), and the tax advice and income tax preparation benefit provided
for in Section 4.8, in each case continuing until the second anniversary of the
Severance Date.



In the case of clauses (a) and (b) above, to the extent not otherwise provided
pursuant to Section 6.1. If Executive’s employment is terminated before the end
of the Period of Employment, and by Employer without Cause during the period of
180 days prior to a Sale of the Company, any benefits



16

--------------------------------------------------------------------------------



pursuant to this Section 6.2 (in excess of those provided under Section 6.1)
that would otherwise have been paid during the period on or following the
termination of employment and prior to the Sale of the Company shall be paid in
a lump sum within sixty days following the Sale of the Company. Each monthly
severance payment contemplated pursuant to clause (c) above may be paid in one
lump sum installment during the applicable month or in installments on
Employer’s regular payroll dates during such month (such that the total of the
installments paid in the particular month equals the applicable monthly
severance amount).


The receipt of any compensation and benefits under this Section 6.2 shall be
conditioned upon Executive signing a general release of claims in a form and
manner satisfactory to Executive and Employer within twenty-one days following
such termination and Executive not revoking such release, and to Executive’s
continued compliance with his obligations pursuant to this Agreement (including,
without limitation, those included in Section 5).
6.3    The foregoing provisions of this Section 6 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Employer welfare
benefit plan as then in effect; (ii) the Executive’s rights under COBRA to
continue participation in medical, dental, hospitalization and life insurance
coverage; or (iii) the Executive’s receipt of vested benefits otherwise due in
accordance with the terms of Employer’s 401(k) plan, the Deferred Compensation
Plan or the Stock Incentive Plan. Executive shall, however, not be entitled to
participate in any other plan or arrangement of Employer or any of its
affiliates providing payments or benefits in the nature of severance
(notwithstanding anything in Section 4.6 to the contrary).





17

--------------------------------------------------------------------------------



7.Impact of Section 280G of the I.R.C. In the event that Parent anticipates
entering into a transaction that may result, after the date hereof, in the
occurrence of a change in the ownership or effective control of Parent or in the
ownership of a substantial portion of the assets of Parent (within the meaning
of Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (“Code”),
and the regulations thereunder), Parent, to the extent reasonably feasible,
shall undertake to have payments that would otherwise be “parachute payments”
within the meaning of Section 280G(b)(2) of the Code (“Parachute Payments”)
excluded, pursuant to the provisions of Section 280G(b)(5) of the Code, from
being Parachute Payments. In the event that any payments, benefits or
distributions of any type to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, including without limitation deemed amounts under the Code
resulting from the acceleration of the vesting of any stock options or other
equity-based incentive award) (the “Gross Payments”) constitute Parachute
Payments, and, if actually paid or distributed, would be subject to the excise
tax imposed by Section 4999 of the Code, the aggregate amount of the Gross
Payments shall be increased by an amount (“Additional Payment”), such that,
after the payment by the Executive of (i) applicable federal, state and local
income taxes on the Additional Payment and (ii) excise taxes on the Gross
Payments and Additional Payment, the Executive retains such Gross Payments and
the obligation to pay the applicable federal, state and local income taxes on
the Gross Payments. Any Additional Payment becoming payable pursuant to this
Section 7 shall be made by the end of Executive’s taxable year next following
Executive’s taxable year in which Executive remits the related taxes.
The determination to be made with respect to this Section 7 shall be made by an
independent auditor (the “Auditor”) jointly selected by the Executive and Parent
and paid for by Employer and/or Parent. The Auditor shall be a locally
recognized United States public accounting firm that has



18

--------------------------------------------------------------------------------



not, during the two years preceding the date of its selection, acted in any way
on behalf of the Employer or any member of the Parent Group.
8.Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:
if to the Executive:
 
if to the Employer or Parent:
 
 
 
19 Tahiti Beach Island Road
 
Oceania Cruises, Inc.
Coral Gables, Florida 33143
 
8300 N.W. 33rd Street, Suite 308
 
 
Miami, FL 33122
 
 
Chairman, Executive Committee
 
 
 
and to:
 
and to:
 
 
 
Wechsler & Cohen, LLP
 
Apollo Management VI, L.P.
17 State Street, 15th Floor
 
9 West 57th Street, 43rd Floor
New York, New York 10004
 
New York, New York 10019
Attn: David B. Wechlser, Esq.
 
Attn: Steven Martinez



or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
9.Miscellaneous. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and such officer of Employer and Parent as may
be specifically designated by the Board. No waiver by any Party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, unless specifically
referred to herein, with respect to the subject



19

--------------------------------------------------------------------------------



matter hereof have been made by any Party that is not set forth expressly in
this Agreement. On the Effective Date, this Agreement shall render all prior
employment agreements between Employer or any other entity in the Parent Group
and Executive null and void. The validity, interpretation, construction, and
performance of the Agreement shall be governed by the laws of the State of
Florida (without regard to principles of conflicts of laws) and, where
applicable, the laws of the United States.
10.Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
invalid portion of this Agreement, if any, shall be modified by any court having
jurisdiction to the extent necessary to render such portion enforceable.
11.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the Parties reflected hereon as the signatories.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
12.Arbitration; Other Disputes. In the event of any dispute or controversy in
any way arising under or in connection with Executive’s employment and under or
in connection with this Agreement, the Parties shall first promptly try in good
faith to settle such dispute or controversy by mediation under the applicable
rules of the American Arbitration Association before resorting to arbitration.
In the event such dispute or controversy remains unresolved in whole or in part
for a period of thirty (30) days after it arises, the Parties will settle any
remaining dispute or controversy exclusively by arbitration conducted in
Miami-Dade County, Florida in accordance with the



20

--------------------------------------------------------------------------------



Commercial Arbitration Rules, and under the auspices, of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction. All administration fees
and arbitration fees shall be paid solely by Employer. Notwithstanding the
above, Employer shall be entitled to seek a restraining order or injunction in
any court of competent jurisdiction to prevent any continuation of any violation
of Section 5, including Exhibit B, hereof. The prevailing Party shall recover
its reasonable attorneys’ fees and costs in any dispute or controversy arising
under or in connection with this Agreement.
13.Third-Party Agreements and Rights. Executive represents to Employer that upon
Executive’s execution of this Agreement, Executive’s employment with Employer,
and the performance of Executive’s proposed duties hereunder, will not violate
any obligations Executive may have to any employer prior to Employer, and
Executive will not bring to the premises of Employer any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment prior to that with Employer.
14.Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with Employer and the other
entities in the Parent Group in the defense or prosecution of any claims or
actions then in existence or that may be brought in the future against or on
behalf of Employer or any other entity in the Parent Group that relate to events
or occurrences that transpired while Executive was employed by Employer or any
other entity in the Parent Group. Executive’s cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of Employer or any other entity in the Parent Group at mutually
convenient times. During and after Executive’s employment, Executive also shall
cooperate fully with Employer and the other entities in the Parent Group in
connection with any investigation or review by any



21

--------------------------------------------------------------------------------



federal, state, or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while Executive was
employed by Employer or any other entity in the Parent Group. Employer and
Parent shall reimburse Executive for his reasonable out-of-pocket costs,
including but not limited to travel, meals and lodging, incurred in connection
with Executive’s furnishing such reasonable cooperation. Employer and Parent
agree to indemnify and hold Executive harmless against all costs, charges and
expenses whatsoever incurred or sustained by Executive in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer or employee of any Parent Group entity
to the fullest extent permitted by applicable laws and Employer’s (or Parent’s,
as applicable) governing documents, in each case as in effect at the time of the
subject act or omission; provided, that in no event shall Executive’s
indemnification rights and rights to advancement of fees and expenses at any
time be less favorable than the indemnification rights and rights to advancement
of fees and expenses generally available to the officers or directors of
Employer or Parent.
15.Section 409A.     
(a)    To the extent that any reimbursements or allowances pursuant to Section 4
(including all subsections) or Section 14 are taxable to Executive, any
reimbursement payment due to Executive pursuant to any such provision shall be
paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred. The
reimbursements and allowances pursuant to Section 4 (including all subsections)
and Section 14 are not subject to liquidation or exchange for another benefit,
and the amount of such reimbursements and allowances that Executive receives in
one taxable year shall not affect the amount of such reimbursements and
allowances that Executive receives in any other taxable year.



22

--------------------------------------------------------------------------------



(b)    If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 6 (other than any payment made in reliance upon Treas. Reg. Section
1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4)
(Short-Term Deferrals)) until the earlier of (i) the date which is six (6)
months after his or her Separation from Service for any reason other than death,
or (ii) the date of the Executive’s death. The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A of the Code. Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 15(b) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).
(c)    If the Executive’s period to consider and revoke any release contemplated
by Section 6.1 or Section 6.2 spans two different calendar years: (1) any
benefit under Section 4.2 payable in connection with and within 60 days
following the termination of Executive’s employment shall be paid in the second
of those two calendar years; (2) any payment of accrued and unpaid Base Salary
(as of the date of the termination of employment) shall not be conditioned upon
such release; and (3) any payment due under Section 6.2(c) for the period from
the date of the termination of employment through the end of the calendar year
in which such termination occurs shall be paid in a single lump sum within the
first 60 days of the second of those two calendar years (or, if later, within
sixty days following the related Sale of the Company). The foregoing payment
rules control



23

--------------------------------------------------------------------------------



over any inconsistent payment rules in Section 4.2, 6.1 or 6.2, as applicable;
provided that all such rules are subject to Section 15(b).
[The remainder of this page is intentionally left blank]



24

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement effective on the
date and year above written,


OCEANIA CRUISES, INC.
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
PRESTIGE CRUISES INTERNATIONAL, INC.
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
By:
 
FRANK J. DEL RIO
 






25